El Juez Asociado Sr. "Wole,
emitió la .opinión del tribunal.
El documento cuya inscripción ha sido denegada en este caso fue una escritura otorgada por el márshal por virtud de una venta llevada a cabo de acuerdo con el procedimiento ejecutivo de la Ley Hipotecaria. La nota del registrador es como sigue:
“Denegada la inscripción del documento que precede, que es la escritura número 476 ante el Notario Andrés Mena Latorre, con vista de una certificación expedida por A. Ramírez, Jr., Secretario de la Corte de Distrito de Humaeao creditiva de la orden de ejecu-ción dictada por el Juez de dicha corte y de otra certificación expe-dida por igual funcionario creditiva del acta de subasta, ambas de fecha 8 de noviembre actual, y extendida en su lugar anotación pre-ventiva durante el término de 120 días a favor de José Antonio Zayas al folio 199 vuelto del tomo 39 de Caguas, finca número 1866. anotación letra A, por la razón siguiente: porque ni de la escritura ni del segundo de los dos documentos complementarios de la misma, arriba relacionados, se revela que en este casó se haya seguido el *117debido procedimiento de ley para el cobro de dicbo crédito hipote-cario, resultando, por tanto, nula e irrita la venta en pública subasta celebrada por el marshal: (a) porque no consta de los mencionados documentos, únicos presentados, si la orden de subasta fue librada al marshal por el secretario de la Corte de Distrito de Humacao, para la ejecución de la sentencia; (b) porque habiéndose dictado dicha sentencia con fecha 22 de agosto de 1919, fué celebrada la subasta por el marshal el día 15 de septiembre de dicho año, esto es, a los veinte y cuatro días, sin que hubieran transcurido los treinta que tenía para apelar del fallo definitivo el referido demandado, después de cuyo plazo únicamente debía el mencionado secretario ex-pedir la orden de ejecución de la sentencia; (c) porque no consta del acta de subasta que fueran fijados ni publicados durante el término legal los avisos describiendo el inmueble detalladamente, con expre-sión del lugar en que había de verificarse la venta; y (d) porque no se ha presentado recibo creditivo del pago de la contribución de he-rencia o documento justificativo de exención de tal pago. Todo en contravención de las secciones 3a. y 6a. de la ley relativa a las senten-cias y la manera de satisfacerlas, de marzo 9 de 1905, del artículo 251 del Código de Enjuiciamiento Civil, del artículo 379 del Código Político y de la constante jurisprudencia del Tribunal Supremo de Puerto Rico sobre la materia, a saber: 10 D. P. R. 128; 13 D. P. R., 119; 21 D. P. R. 554; 22 D. P. R. 755'; 23 D. P. R. 707; 27 D. P. R. -; Mayo 19 — caso 399 — Caguas, 18 de noviembre de 1919.— (Fdo.) Pedro Gómez Lasserre, Registrador.”
Con respecto al defecto anotado “a” es suficiente con decir que aun sin existir la presunción de la entrega de la orden de venta del secretario al márslial, la autoridad de éste último para liacer la venta está justificada por la orden • de la corte. El vende por virtud de esa orden y no por ra-zón de la entrega que le Race el secretario. El secretario certifica acerca de la existencia de la orden.
En cuanto al defecto marcado “b” el registrador ha re-tirado su objeción.
Con respecto al defecto marcado con la letra “c” debe tenerse en cuenta que el registrador expresa que el acta de subasta no muestra que los edictos fueron fijados o publi-cados por el término legal, describiéndose en ellos la propie-*118dad y el sitio donde hab'a de efectuarse la venta. El acta de subasta es solamente para acreditar los por menores de la venta como lia sido efectuada y no existe precepto legal que sepamos que baga necesario que esta acta de subasta con-tenga los particulares que menciona el registrador. La venta es solamente uno de los muchos actos que son necesarios para otorgar el título.
Respecto al defecto marcado “ d”, convenimos con el re-currente en que cuando un acreedor hipotecario desea eje-cutar una hipoteca y el deudor ha fallecido, no es necesario que el acreedor ejecutante pruebe que la contribución de he-rencia ha sido pagada. No es- necesario para la venta la inscripción a favor de los herederos. Pasalacqua Hnos. y Cía. v. El Registrador, 6 D. P. R. 42. La contribución se impone solamente sobre el producto neto de la herencia.
No podemos comprender por qué el registrador no pudo haber aclarado todos estos defectos consultando con el recu-rrente y especialmente aquellos marcados “a”, “lo” y “d”.
La nota recurrida debe ser reArocada y ordenada la ins-cripción.

Revocada la nota recurrida y ordenada la ins-cripción denegada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.